Citation Nr: 0718519	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and A.L., friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran had recognized Philippine Guerilla service from 
May 20, 1944 to May 21, 1944.  The veteran died in June 1998; 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the appellant's service connection claim 
for the cause of the veteran's death.  The appellant 
subsequently initiated and perfected an appeal of this 
determination.  In April 2003, the appellant testified before 
a Decision Review Officer at the RO.  

In a June 2006 decision, the Board found new and material 
evidence had been submitted, and reopened the appellant's 
service connection claim.  The claim was then remanded to the 
RO for additional development.  It has now been returned to 
the Board.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1998, at the age of 75.  The 
immediate cause of death was myocardial infarction, with no 
underlying cause of death noted.  

2.  At the time of his death, the veteran had been awarded 
service connection for fracture ankylosis of the left knee, 
secondary to a gunshot wound, with a 60 percent rating, and 
post-traumatic osteoarthritis of the right knee, with a 10 
percent rating.  

3.  The veteran's hypertension and resulting myocardial 
infarction were first clinically demonstrated many years 
after service, and the preponderance of the evidence 
presented is against a finding of a causal connection between 
any cardiovascular disability and military service or any 
incident therein.

4.  A disability of service origin was not the immediate or 
underlying cause of the veteran's death and did not 
contribute substantially or materially to cause death, 
combined to cause death, or aid or lent assistance to the 
production of death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The August 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided on several occasions, most recently 
in December 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA medical opinion in 
November 2006.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant seeks service connection for the cause of the 
veteran's death.  When a veteran dies from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children or parents.  38 U.S.C.A. § 1310 
(West 2002).  Service connection for the cause of the 
veteran's death may be granted when the disability causing 
such veteran's death was incurred or aggravated while in 
military service, or he died during such service.  See 
38 U.S.C.A. § 1310(b) (West 2002).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2006).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2006).  
The contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2006).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(3) (2006).  A service-connected disability is one 
that was contracted in the line of duty and was incurred in 
or aggravated during active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

According to the veteran's death certificate, he died at a 
private hospital on June [redacted], 1998, at the age of 75.  The 
immediate cause of death was myocardial infarction, with no 
underlying cause of death noted.  At the time of his death, 
the veteran had been awarded service connection for fracture 
ankylosis of the left knee, secondary to a gunshot wound, 
with a 60 percent rating, and post-traumatic osteoarthritis 
of the right knee, with a 10 percent rating.  According to 
the service medical records, the veteran sustained a gunshot 
wound to his left knee in May 1944, which resulted in a 
fracture and subsequent ankylosis of the knee joint.  

As an initial matter, the Board notes the record does not 
support and the appellant does not contend onset of a 
myocardial infarction or any related cardiovascular 
disability during military service.  Rather, the appellant 
contends the veteran's fatal myocardial infarction and 
related hypertension developed as a result of the pain 
medication he took for his service-connected knee 
disabilities.  The appellant also contends these knee 
disabilities necessitated a sedentary lifestyle for the 
veteran, contributing to his cause of death.  

Service medical records confirm the veteran incurred a 
through and through gunshot wound to the left knee.  This 
injury healed, but with ankylosis of the left knee joint.  

In support of her claim, the appellant has submitted the 
April 2001 medical opinion statement of L.I.R., M.D.  Dr. R. 
stated he treated the veteran on several occasions during his 
lifetime, and noted the veteran's arthritis of the left knee 
caused limping, which limited his mobility.  The veteran 
developed a sedentary lifestyle, and developed hypertension 
later in life.  According to Dr. R., the veteran's lifestyle 
made him further susceptible to cardiovascular illness.  

Another medical opinion statement was received from I.C.E., 
M.D., in April 2003.  Dr. E. stated the pain associated with 
the veteran's left knee gunshot wound and resulting arthritis 
triggered hormonal changes which eventually resulted in 
hypertension, leading to his fatal myocardial infarction.  
Dr. E. also stated the veteran's restricted mobility and 
resulting sedentary lifestyle also played a role in his 
death.  Dr. E. did not indicate if she personally treated the 
veteran.  

Also submitted in April 2003 was the statement of J.R.A., 
M.D.  Dr. A. stated he treated the veteran on several 
occasions, and whenever he experienced increased pain in his 
left knee, his blood pressure would rise.  Thus, the 
veteran's hypertension was secondary to his service-connected 
left knee disability.  In a July 2003 statement, Dr. A. 
offered essentially similar contentions.  

Some of the veteran's private medical treatment records have 
also been obtained.  These records confirm he was diagnosed 
with hypertension in approximately 1992, and was diagnosed 
with diabetes in the 1970's.  He also had bilateral arthritis 
of his knees.  

Finally, the appellant has submitted lay statements from 
herself and other family members.  These statements confirm 
that the veteran had recurrent pain of the left knee, which 
resulted in a limp and frequent blood pressure spikes.  

In response to a June 2006 Board remand, a VA medical opinion 
was obtained in November 2006.  After reviewing the claims 
file, a VA physician determined the veteran's service-
connected left knee disability was "less likely [than] not" 
related to his cause of death.  The examiner noted that 
reactive hypertension due to severe pain is managed with 
analgesics to decrease pain receptor stimulation in the 
brain.  It can be accomplished by giving opioids if NSAIDS 
are unable to provide symptom relief.  Since the veteran had 
his injury in 1945, a history of chronic pain killer intake 
should have been prominent in his medical records prior to 
the diagnosis of hypertension which was noted only in old 
age.  The physician stated that the veteran's coronary artery 
disease was "likely aggravated by hypercholesterolemia and 
other metabolic conditions . . . like diabetes."  Age, 
dyslipidema, and hyperglycemia were also "likely major 
contributing conditions" to the veteran's coronary artery 
disease, which resulted in his death.  Finally, the examiner 
noted the time gap between the veteran's initial injury in 
1944 and the development of hypertension in 1992 suggested 
these diagnoses were unrelated.  Overall, the VA physician 
found it less likely than not the veteran's hypertension was 
related to his service-connected knee disability.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The evidence does not establish that the 
veteran's service-connected knee disabilities substantially 
or materially caused the veteran's death, combined to cause 
his death, or aided or lent assistance to the production of 
his death.  

As noted above, the appellant has offered expert medical 
opinions from three physicians, at least two of whom treated 
the veteran, regarding an etiological relationship between 
the veteran's knee disabilities and his subsequent 
development of hypertension and fatal coronary artery 
disease.  "It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given to evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to these medical opinions, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Regarding the aforementioned private medical opinions, the 
Board notes that none of the authors discussed other risk 
factors which might have contributed to the veteran's 
development of hypertension and his fatal myocardial 
infarction.  Private medical records confirm the veteran had 
had diabetes for over 20 years when he died, as well as a 
history of hypercholesterolemia and hyperglycemia.  Finally, 
the veteran was 75 years of age at the time of his death.  
However, the medical statements of Drs. I.C.E., L.I.R., and 
J.R.A., do not discuss the contribution these other factors 
would have played in the veteran's death.  Next, while they 
all suggest the veteran's hypertension developed due to the 
pain and lack of activity resulting from the veteran's 
gunshot wound to the left knee, they also do not explain why 
the veteran's original injury was sustained in 1944, yet 
hypertension was not diagnosed until approximately 1992.  
This gap in time is nearly 50 years, a substantial period 
after his initial injury.  For these reasons, the Board finds 
the three private medical opinions less probative regarding 
the cause of the veteran's death.  

In contrast, the November 2006 VA opinion noted the time gap 
between the veteran's gunshot wound to the left knee and his 
development of hypertension.  The examiner, after reviewing 
the claims file and the private medical opinions, determined 
that because of the number of years that had passed, it was 
less likely that the veteran's hypertension was related to 
his left knee disability.  The examiner also noted that the 
veteran had other risk factors which would have likely 
contributed to his development of hypertension and an 
eventual myocardial infarction.  These factors included 
hypercholesterolemia, hyperglycemia, diabetes, and age.  As 
the November 2006 VA medical opinion constitutes a more 
complete discussion of the causes of the veteran's 
hypertension and subsequent death, the Board finds this 
opinion to be more probative.  

The appellant has also offered her own statement, as well as 
those of the veteran's friends and family, suggesting a nexus 
between the veteran's service-connected disabilities and the 
cause of his death.  However, as laypersons, they are not 
capable of making medical conclusions, thus, these statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the evidence does not indicate onset during 
service of hypertension or any other cardiovascular 
disability which resulted in the veteran's death, and does 
not indicate a service-connected disability caused or 
contributed to the cause of the veteran's death.  Therefore, 
service connection for the cause of the veteran's death must 
be denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


